Citation Nr: 0618471	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to May 2, 2002 for 
dependency indemnity compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection for 
the cause of the veteran's death and payment of DIC benefits 
effective from May, 2, 2002.  


FINDINGS OF FACT

1.  The veteran passed away on July [redacted], 2000. 

2.  A claim for DIC, dated May 1, 2002, was received by VA 
from the appellant on May 2, 2002.  

3.  The RO granted service connection for the cause of the 
veteran's death and entitlement to DIC in an August 2002 
rating decision, and assigned an effective date of May 2, 
2002.  

4.  There was no informal claim, formal claim, or written 
intent to file a claim for benefits related to the veteran's 
death, prior to May 2, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 2, 2002, 
for the grant of entitlement to DIC have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Court also held 
that VCAA notice must be provided to the claimant before the 
initial unfavorable adjudication by the RO.  

VA provided VCAA notice by means of a letter to the appellant 
from the RO dated in November 2003.  The appellant was told 
of the requirements to establish a successful claim (i.e., 
copies of records she sent or received from the VA Insurance 
Center), advised of her and VA's respective duties, and asked 
to submit information and/or evidence, which would include 
that in her possession, to the RO.  An additional VCAA notice 
letter was sent to the appellant in December 2005.  

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the appellant had a meaningful opportunity to 
participate effectively in the processing of her claim as she 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Every opportunity has been afforded the appellant to submit 
additional evidence and argument, including a December 2005 
letter asking her if she had any additional evidence to 
submit.  She showed knowledge of this opportunity by signing 
and returning this letter to the RO and by a letter, received 
in December 2005, stating that she had nothing to add to her 
statements.  She has not submitted any additional evidence or 
argument.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id..  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Court, in Dingess, also stated the following: 

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id.  at 491.  

Furthermore, the court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the 
appellant has not claimed that VA has not complied with the 
notice requirements of the VCAA, § 5103(a) and § 3.159(b)(1) 
are no longer applicable in the instant case.  Service 
connection for the cause of the veteran's death was granted 
in August 2002, the appellant was found to be entitled DIC 
and an effective date was established.  Therefore the 
appellant's claim was substantiated as of August 2002.  Any 
error in failing to provide § 5103(a) notice could not be 
prejudicial to the appellant because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
claimant to substantiate a claim, and here, her claim has 
been substantiated.  See Id.  (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and  § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of the August 2002 rating decision and the January 
2004 statement of the case.

In any event, a notice letter explaining assignment of the 
effective date was issued by the RO in May 2006.  In the 
usual course of events, VA would readjudicate the pending 
claim after providing such notice.  See Mayfield, supra.  The 
fact that this did not occur in this case, however, is 
harmless error since such notice was not even required for 
the reasons given above.

Service medical records are associated with the claims file 
as are non-VA medical reports from Dr. S. Arora, records and 
reports documenting the veteran's death and the appellant's 
marriage to the veteran, and a claim form filed by the 
appellant for payment under the veteran's government life 
insurance.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.  


Effective date

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Generally, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).

The effective date of an award of death compensation or 
dependency and indemnity compensation for which application 
is received within one year from the date of death shall be 
the first day of the month in which the death occurred.  38 
U.S.C.A. § 5110(d)(1) (West 2002).  

A claim, or application, is broadly defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  For claims filed for 
death benefits, a specific claim in the form prescribed by 
the Secretary must be filed in order for death benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.152(a) (2005).  An informal claim is defined as 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant which is not sui 
juris may be considered an informal claim; such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2005); see Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).  The first evidence of record of any 
communication from the appellant requesting VA DIC benefits 
is her formal claim received by VA on May 2, 2002.  While a 
claim for a one sum payment of a government life insurance 
policy, dated in July 2000, is associated with the claims 
file, this is a claim for insurance benefits, and, as such, 
cannot even liberally be construed as identifying a claim for 
DIC benefits.  The appellant does not contend that she filed 
a formal or informal claim for DIC prior to May 2, 2002.  
Rather, she argues that she was unaware of available VA 
benefits prior to filing her claim, and had she been aware of 
available benefits she would have filed immediately after the 
veteran's death.  

Specifically, the appellant contends she should not be 
penalized by an effective date later than the veteran's death 
for VA's failure to inform her of the availability of VA 
benefits.  She argues that VA should have told her of the 
availability of benefits when she came to a VA office to file 
a claim for the veteran's insurance benefits.  To the extent 
practicable, VA does make every effort to identify and notify 
claimants of the potential entitlement to benefits.  However, 
the Court has held that VA is under no legal obligation to 
personally notify every potential claimant of her possible 
entitlement to VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991).  Indeed, the Court has held that even where VA 
provides inaccurate information regarding entitlement to 
benefits,  "the remedy for such an alleged obligation cannot 
involve payment of benefits where the statutory eligibility 
requirements for those benefits are not met."  Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  Erroneous advice given 
by a government employee cannot be used to estop the  
government from denying benefits."  McTighe v. Brown, 7 Vet.  
App. 29, 30 (1994).  Therefore, a change in the effective 
date in this case would not be appropriate based upon the 
alleged failure on the part of VA to inform the appellant of 
benefits.  

In summary, the first claim for VA benefits flowing from the 
veteran's death was received by VA on May 2, 2002, therefore 
an effective date earlier than May 2, 2002 is not warranted.  
This claim was received more than one year after the 
veteran's death on July [redacted], 2000.  

For the reasons provided above, the preponderance of evidence 
is against the appellant's claim.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).  The Board regrets that a more 
favorable determination could not be made in this case.


ORDER

Entitlement to an effective date prior to May 2, 2002 for 
dependency indemnity compensation (DIC) benefits, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


